Title: James Madison: Advice to my Country, December 1830
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1830-1836]
                            
                        
                        
                        As this advice, if it ever see the light will not do it till I am no more it may be considered as issuing
                            from the tomb where truth alone can be respected, and the happiness of man alone consulted. It will be entitled therefore
                            to whatever weight can be derived from good intentions, and from the experience of one, who has served his Country in
                            various stations through a period of forty years, who espoused in his youth and adhered through his life to the cause of
                            its liberty, and who has borne a part in most of the great transactions which will constitute epochs of its destiny.
                        The advice nearest to my heart and deepest in my convictions is that the Union of the States be cherished
                            & perpetuated. Let the open enemy to it be regarded as a Pandora with her box opened; and the disguised one, as
                            the Serpent creeping with his deadly wiles into Paradise.
                        
                            
                                
                            
                        
                    